U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 8 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 10 (Check appropriate box or boxes) NCM CAPITAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 2634 Durham-Chapel Hill Boulevard, Suite 206, Durham, North Carolina 27707 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (919) 294-2000 Tina H. Bloom Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) With copy to: Thomas W. Steed, III, Esq. Kilpatrick Townsend & Stockton LLP 4208 Six Forks Road, Suite 1400 Raleigh, NC27609 It is proposed that this filing will become effective: (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [ ] on(date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No.8 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.7 filedJune 28, 2012and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 ("Securities Act"), and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereto duly authorized, in the City of Durham, and State of North Carolina on this 16th day of July, 2012. NCM CAPITAL INVESTMENT TRUST By: /s/ Maceo K. Sloan Maceo K. Sloan, President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Date /s/ Maceo K. Sloan July 16, 2012 Maceo K. Sloan, Trustee and President /s/ Theresa M. Bridge July 16, 2012 Theresa M. Bridge, Treasurer * July 16, 2012 Genevia Gee Fulbright, Trustee * July 16, 2012 Samuel A. Young, Trustee By: /s/ Tina H. Bloom Tina H. Bloom Attorney-in-fact* July 16, 2012 EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
